UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 ROGER RUDDER et al.,                          )
                                               )
                      Plaintiffs,              )
                                               )
               v.                              )
                                               )   Civil Case No. 09-2174 (RJL)
 OFFICER SHANNON WILLIAMS et                   )
 aL,                                           )
                                               )
                      Defendants.       h   A )
                               MEMORANhuM ORDER
                               (June~, 2010) [#3, #4-1]


       Roger Rudder, Rosena Rudder, Minor Child E.R., Noverlene Goss, and Minor

Child D.G. (collectively, the "plaintiffs") bring this action against Shannon Williams

("Williams"), William Chatman ("Chatman"), and the District of Columbia (collectively,

the "defendants"), alleging numerous constitutional and common law violations. Before

the Court are Williams's Motion for Partial Dismissal and Chatman and the District of

Columbia's Motion for Partial Dismissal. Upon consideration of the parties' pleadings,

relevant law, and the entire record herein, the defendants' motions are both GRANTED.

       On June 28, 2008, the plaintiffs attended the Carribean Carnival Parade and

noticed that some of their relatives were participating in the parade. Compl.    ~~   10-11.

The plaintiffs went up to their relatives and embraced them. Id.   ~   11. As the plaintiffs

attempted to return to the sidewalk, Chatman, a police officer employed by the District of

Columbia Metropolitan Police Department ("MPD"), ordered them to return to the
sidewalk. Id. ~~ 3, 11. Plaintiffs allege that after they willingly complied and returned to

the sidewalk, Chatman and Williams, another MPD police officer, assaulted and battered

all of the plaintiffs and falsely arrested the three adult plaintiffs. Jd.   ~~   2, 12-16.

       On November 16,2009, plaintiffs filed their complaint. They brought civil rights

claims against Williams and Chatman, alleging that the conduct of the officers amounted

to a violation of their Fourth, Fifth, and Fourteenth Amendments. Compi.             ~   36. Plaintiffs

also assert several constitutional claims against the District of Columbia, alleging that the

District maintained an unconstitutional custom and policy of inadequately training their

police officers, inadequately supervising them, and inadequately dealing with complaints

against them. Id.   'r~   38-41. In addition, plaintiffs have brought multiple common law

claims against the defendants. Id.     ~~   17-34.

       Defendants have moved to dismiss the respective counts against them pursuant to

Fed. R. Civ. P. 12(b)( 6). A 12(b)( 6) motion to dismiss shall be granted if a plaintiff fails

"to state a claim upon which relief can be granted." Fed. R. Civ. P. 12(b)(6). To survive

a motion to dismiss, a plaintiffs "[f]actual allegations must be enough to raise a right to

relief above the speCUlative level, on the assumption that all the allegations in the

complaint are true (even if doubtful in fact)." Bell At!. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (citations omitted); see also Ashcroft v. Iqbal, 120 S. Ct. 1937, 1950 (2009)

(stating that if a court has determined that a plaintiff has asserted "well-pleaded factual

allegations," the court "should assume their veracity and then determine whether they



                                                     2
plausibly give rise to an entitlement to relief').

         Here, the plaintiffs have conceded that all of their common law claims are barred

by a one-year statute of limitations. PIs.' Opp'n 5. 1 Thus, Counts I-V are dismissed.

Plaintiffs also concede that they do not have Fifth or Fourteenth Amendment claims

against the defendants, id. at 3, so those claims in Count VI are dismissed as well.

Plaintiffs do, however, assert that they have valid constitutional claims remaining against

the District of Columbia under Counts VI and VII. Jd. at 3-5. I disagree.

         The plaintiffs' claim in Count VII under the theory of respondeat superior or

vicarious liability must be dismissed. Because plaintiffs have conceded that the common

law claims should be dismissed, the only remaining claim against the District of

Columbia is a civil rights claim pursuant to 42 U.S.C. § 1983. Unfortunately for the

plaintiffs, the theory of respondeat superior is inapplicable to a civil rights claim under

Section 1983. See Atherton v. D.C Office o/the Mayor, 567 F.3d 672,691 (D.C. Cir.

2009).

         Finally, plaintiffs' remaining allegations in Count VI merely recite the elements of

municipal liability under Section 1983, alleging, for instance, that the "District of

Columbia, as a matter of policy, practice, and custom, has with deliberate indifference

failed to properly supervise, sanction, or discipline its agents and/or employees ... for

violations of the constitutional rights of its citizen." Compl. '139. Such labels and


      The plaintiffs' Opposition did not include page numbers, so the Court refers to the page
numbers that the ECF system placed in the header of the document.

                                               3
conclusions, absent any factual allegations in support, are insufficient to survive a motion

to dismiss. See Iqbal, 129 S. Ct. at 1949 ("A pleading that offers 'labels and conclusions'

or 'a formulaic recitation of the elements ofa cause of action will not do.' Nor does a

complaint suffice if it tenders 'naked assertion[ s]' devoid of' further factual

enhancement."') (quoting Twombly, 550 U.S. at 555,557). The factual allegations in the

complaint concern the individual officers only. Plaintiffs have utterly failed to allege any

fact as to the District's custom or policy that could form the basis of liability under

Section 1983. Accordingly, the remainder of Count VI is dismissed in its entirety.

        For all of the foregoing reasons, it is hereby

        ORDERED that Williams's Motion for Partial Dismissal [#3] is GRANTED; and

it is further

        ORDERED that Chatman and the District of Columbia's Motion for Partial

Dismissal [#4-1] is GRANTED; and it is further

        ORDERED that the above-captioned case be DISMISSED with prejudice.

        SO ORDERED.




                                               4